The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 13, 14, 16-18 and 20-29 have been examined.Claims 13, 14, 16-18 and 20-29 have been rejected.

Response to Arguments
The arguments submitted June 1, 2021 have been considered and are persuasive.  Issues regarding 112(a) and 112(b) appear to be resolved.  A prior art rejection should have been provided in the response sent February 1, 20201 and is provided now.  This action is non-final. 
	The new grounds are similar to grounds which were argued in the remarks submitted December 2, 2020.  Applicant had argued that Eckelmann-Wendt only teaches embodiments where redundant processors are emulated and, while several cores are available, Eckelmann-Wendt does not teach hardware-based separation of processors sufficient to allow redundant processors to run in parallel without further checks.  The examiner respectfully disagrees.  Figure 1 and paragraphs 12-14 of Eckelmann-Wendt teach multiple cores being used in parallel for separate emulated systems and each using a different memory for the emulation.  Eckelmann-Wendt does not teach performing further checks that a transform is linked, as is claimed not to.  It is unclear what claim limitation is not taught by Eckelmann-Wendt.	


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 13, 14, 16-18, 22, 24, 25, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Arrangement with a Microprocessor System" by Uwe Eckelmann-Wendt (German Patent DE 102012212304 A1; herein "Eckelmann-Wendt"). (This reference was submitted into the record on September 3, 2020 as a 19-page foreign reference.  Note that the reference as filed in the record includes an English translation in the last few pages created by Google Translate.)

As per claim 13, Eckelmann-Wendt discloses an arrangement for redundant data processing, the arrangement comprising:
	an integrated circuit having a functionality of a multi-core processor with a plurality of processor cores, each of said processor cores being configured to execute a useful program (Figure 1 shows the multiple cores (70 and 110 are simulated cores on 
	said plurality of processor cores including a first processor core and a second processor core different from said first processor core (Figure 1 shows two separate processor cores);
	wherein said first processor core  is configured in at least one way selected from a group consisting of:
using an address structure to store and read data items in or from a first memory area assigned to said first processor core that differs from an address structure used by said second processor core to store and read data items in or from a second memory area assigned to said second processor core (paragraph 33, the first processor uses a different address structure and data structure from the second processor), and using a data structure to store and read data items in or from the first memory area assigned to said first processor core that differs from the data structure used by said second processor core to store and read data items in or from the second memory area assigned to said second processor core (paragraph 33, the two microprocessors utilize different address structures and data structures to ensure that the data stored for each microprocessor is always different); 
	wherein an implementation of said first processor core is at least partially separate from an implementation of said second processor core in said integrated circuit in terms of hardware (paragraph 21, a second processor runs the second emulator);

	the integrated circuit including hardware used for transforming the address structure or the data structure for the first processor core that is implemented separately from hardware of the integrated circuit used for transforming the address structure or the data structure for the second processor core (Figure 1 shows the address structure 1 and data structure 1 are part of the memory module 140 associated with processor 45 and simulated processor 70 while address structure 2 and data structure 2 are part of the second memory module 150 associated with simulated processor 110 and processor 50), 	wherein the separate implementation thereby enables no check to be used for checking whether respective transformations are linked to a correct processor core (Eckelmann-Wendt does not describe performing a check that the transformations are correctly linked; further Figure 1 and paragraph 34 show that each real processor 45 and 50 are associated with a separate memory module 140 and 150. The dedicated memory module means that there is no risk of a simulated core accessing the wrong memory module).



As per claim 16, Eckelmann-Wendt discloses the arrangement according to claim 14, wherein the address structure used by said second processor core is scrambled relative to the address structure used by said first processor core (paragraph 30, a scrambled address structure can be used as the first or second address structure).

As per claim 17, Eckelmann-Wendt discloses the arrangement according to claim 13, wherein said second processor core is configured to use a data structure to store and read data items in or from the second memory area which, compared to a data structure used by said first processor core to store and read data items in or from the first memory area, transforms data words (paragraph 31, data words are transformed when used by the emulator trough the data structure).

As per claim 18, Eckelmann-Wendt discloses the arrangement according to claim 17, wherein the data structure used by the second processor core transforms data words by bit shifting or other arithmetic operations (paragraph 31, multiplying by a prime number is an example transformation).



As per claim 24, Eckelmann-Wendt discloses the arrangement according to claim 13, wherein said multi-core processor is implemented in an application-specific integrated circuit (Figure 1 and paragraph 26, the emulated processor cores are run on real processors 45 and 50, these are hardcoded hardware devices, similar to the hardcoded CPU ASIC recited in the specification).

As per claim 25, this claim recites limitations found in claim 13 and is rejected on the same grounds as claim 13.

As per claim 28, Eckelmann-Wendt discloses the arrangement according to claim 13, wherein the transformation of the address structure that is used by said second processor core is scrambling (paragraph 30, a scrambled address structure can be used as the first or second address structure).

As per claim 29, this claim recites limitations found in claim 28 and is rejected on the same grounds as claim 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eckelmann-Wendt.

As per claim 20, Eckelmann-Wendt discloses the arrangement according to claim 13. Eckelmann-Wendt does not expressly disclose the arrangement wherein each said first processor core and said second processor core is configured to acquire data items 

Eckelmann-Wendt teaches that the redundant system is for use in a technical device that may be a railroad track system or rail vehicle (paragraph 25) and that intermediate results are accessed and compared to either determine an error or allow the result to be used to control the device (paragraph 46).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the multiple processor system disclosed by Eckelmann-Wendt such that additional input data is acquired during runtime of the system. This modification would have been obvious because a railroad track system and rail vehicle are dynamic systems that must react to new input.

As per claim 21, Eckelmann-Wendt discloses arrangement according to claim 20, wherein a functionality for acquiring the data items describing the program sequence is implemented separately for said first processor core and said second processor core in said integrated circuit in terms of hardware (Figure 1 shows the simulated processors existing separately and utilizing separate memory areas for their utility programs (elements NP 80 and 120); the functionality for updating these different, separate memories requires separate implementations; it is separate "in terms of hardware" because the hardware memory regions are different).

s 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eckelmann-Wendt in view of Profit (US Patent 5,911,059).

As per claim 23, Eckelmann-Wendt discloses the arrangement according to claim 13 wherein said first second processor cores are configured as separate units (Figure 1 shows that the simulated processors 70 and 110 are within separate processor cores 210 and 220). Eckelmann-Wendt does not expressly disclose the arrangement wherein the functionality of said multi-core processor is configured in a field-programmable gate array.

Profit ('059) teaches use of a FPGA to simulate hardware (column 4 lines 1-40). The simulation maybe conveyed via a hardware description language (column 6 lines 55-60), one example of which is VFIDL (column 2 lines 19-21).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the multiple processor simulation system disclosed by Eckelmann-Wendt such that the processor simulation is implemented using a FPGA configured using a VFIDL description, as taught by Profit ('059). This modification would have been obvious because use of FPGA simulation allows software testing based on prototype hardware before final hardware is available (Profit ('059) column 1 lines 50-64).



Profit ('059) teaches use of a FPGA to simulate hardware (column 4 lines 1-40). The simulation maybe conveyed via a hardware description language (column 6 lines 55-60), one example of which is VHDL (column 2 lines 19-21).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the multiple processor simulation system disclosed by Eckelmann-Wendt such that the processor simulation is implemented using a FPGA configured using a VFIDL description, as taught by Profit ('059). This modification would have been obvious because use of FPGA simulation allows software testing based on prototype hardware before final hardware is available (Profit ('059) column 1 lines 50-64).

As per claim 27, Eckelmann-Wendt discloses the computer-readable storage medium according to claim 25 (assumed to be claim 26, as discussed in the 112 rejection above), wherein the hardware description language is a Very High-Speed Integrated Circuit Hardware Description Language (Profit ('059) column 2 lines 19-21).





Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114